Order entered April 10, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-14-00054-CV

                          FATIMA DOLORES RODAS, Appellant

                                                V.

             LA MADELEINE OF TEXAS, INC. AND LUIS BLAS, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 10-04672


                                            ORDER

       We DENY appellant’s motion for sanctions filed on March 31, 2014.

       We DENY appellant’s amended motion for sanctions filed on March 31, 2014.

       We DENY AS MOOT appellant’s amended emergency motion for rehearing filed on

April 2, 2014.

       We OVERRULE AS MOOT appellees’ objection to appellant’s request for a free

supplemental reporter’s record filed on April 15, 2014.

       We OVERRULE appellant’s objection to order denying appellant’s assertion of

inaccuracies filed on April 28, 2014.
       We DENY AS MOOT appellant’s amended second motion for extension of time to file

brief filed on April 28, 2014.



                                              /s/    BILL WHITEHILL
                                                     JUSTICE